Citation Nr: 0920636	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-20 448	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
respiratory disorder, to include as due to inservice chemical 
exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a 
respiratory disorder was denied by a September 2001 rating 
decision.  Although provided notice of this decision that 
same month, the Veteran did not perfect an appeal thereof.

2.  In a September 2002 rating decision, the RO denied the 
Veteran's claim to reopen the issue of entitlement to service 
connection for a respiratory disorder.  Although provided 
notice of this decision, the Veteran did not perfect an 
appeal thereof.

3.  Evidence associated with the claims file since the 
September 2002 RO decision is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating the 
Veteran's claim for entitlement to service connection for a 
respiratory disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a respiratory disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim to reopen the issue of 
entitlement to service connection for a respiratory disorder, 
to include as due to inservice chemical exposure, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to the initial 
adjudication of the Veteran's claim, a February 2004 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Although the February 2004 letter did not notify the Veteran 
that, in order to reopen his claim for service connection for 
a respiratory disorder, he would have to submit evidence that 
he was exposed to chemicals or tear gas during service or 
that his respiratory disorder was otherwise related to 
service pursuant to Kent v. Nicholson, 20 Vet. App 1 (2006), 
the Board concludes that based on the overall record, the 
deficiencies in this letter did not result in prejudice to 
the Veteran.  In the April 2004 rating decision, the RO 
informed the Veteran that the evidence submitted since his 
January 2004 claim to reopen did not show that the was 
exposed to tear gas or other chemicals while serving on 
active duty or that his respiratory disorder was otherwise 
related to service.  Moreover, subsequent to the issuance of 
the April 2004 rating decision, the Veteran had over 26 
months in which to request clarification of the evidence 
needed to prove his claim, to provide additional statements 
and evidence, and to seek the help of his representative.  
Subsequently, the June 2006 statement of the case 
readjudicated the Veteran's claim and again concluded that 
new and material evidence was not submitted.  Thus, the Board 
finds that, although notice was not provided in the 
preadjudication letter, the Veteran was informed of the 
specific evidence required to substantiate his claim, and was 
thus not prejudiced by the deficiencies inherent in the 
aforementioned letter.  See Kent, 20 Vet. App at 10.

Moreover, the February 2004 letter essentially requested that 
the Veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The duty to assist the Veteran has also been satisfied in 
this case.  In the case of a claim to reopen, "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  
Nevertheless, VA has a duty, in order to assist claimants, to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment 
records, VA medical treatment records, and identified private 
medical treatment records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Moreover, two VA examinations have 
been provided to the Veteran regarding the merits of his 
claim for entitlement to service connection.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim seeking service connection for a 
respiratory disorder was denied by the RO in a September 2001 
rating decision on the basis that the evidence did not show 
that the Veteran's respiratory disorder was incurred in or 
caused by service.  Specifically, the RO found that there was 
no evidence that the Veteran was exposed to tear gas or other 
chemicals during service, and there was no evidence that the 
Veteran's respiratory disorder was otherwise related to 
service.  Although provided notice of this decision that same 
month, the Veteran did not timely file a notice of 
disagreement thereafter.  Thus, the September 2001 RO 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2008).  In September 
2002, the Veteran filed a claim to reopen the issue of 
entitlement to service connection for a respiratory disorder.  
In a September 2002 rating decision, the RO did not find new 
and material evidence to reopen the claim of entitlement to 
service connection for a respiratory disorder.  Although 
provided notice of this decision that same month, the Veteran 
did not perfect an appeal of the decision.  Accordingly, the 
September 2002 RO decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In January 2004, the Veteran again filed a claim to reopen 
the issue of entitlement to service connection for a 
respiratory disorder.  In an April 2004 rating decision, the 
RO did not find new and material evidence to reopen the claim 
of entitlement to service connection for respiratory 
disorder.  The Veteran filed a timely notice of disagreement, 
and the RO issued a statement of the case in June 2006 which 
confirmed and continued its finding that the Veteran had not 
submitted new and material evidence.  The Veteran perfected 
his appeal in June 2006.

In this case, the RO determined that new and material 
evidence was not presented to reopen the Veteran's claim of 
entitlement to service connection for a respiratory disorder, 
to include as due to inservice exposure to chemicals.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the September 2002 rating decision is 
the last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).

Evidence of record at the time of the September 2002 rating 
decision pertinent to the issue of entitlement to service 
connection for a respiratory disorder includes the Veteran's 
service treatment records, VA treatment records from March 
1974 through June 2001, private medical treatment records, 
and a July 2001 VA examination report.  The Veteran's service 
treatment records reflect that the Veteran was separated from 
service pursuant to a February 1972 Medical Board.  The 
Veteran's December 1971 entrance examination is negative for 
any findings of a lung disorder.  A January 1971 treatment 
record reveals that the Veteran presented to the hospital 
emergency room stating that he passed out in the barracks 
after breathing very hard.  The diagnosis was 
hyperventilation.  The February 1972 Medical Board 
recommended that the Veteran be separated from service due to 
a heart disorder which was found to have pre-existed service.  
VA treatment records from March 1974 through June 2001 
reflect complaints of shortness of breath beginning in 
February 1976 when the Veteran was admitted to the hospital 
with a diagnosis of brass chills as a result of exposure to 
zinc oxide while working in a factory.  The records reflect 
diagnoses of brass chills and hyperventilation syndrome.  The 
first evidence of asthma or any other respiratory disorder 
was in a June 1987 treatment note which reflects the 
Veteran's complaints of episodic shortness of breath on 
exposure to certain environmental cues and a diagnosis of 
asthma vs. anxiety disorder vs. transient left ventricular 
dysfunction.  Subsequent VA treatment records reveal 
diagnoses of and treatment for asthma and deconditioning and 
note the Veteran's reports that his asthma was "chemical 
induced" as a result of his exposure to tear gas in service.  

A July 1999 private treatment letter indicates that 
overexposure to noxious gas could have injured the Veteran's 
lungs.  A July 2001 VA examination report notes a diagnosis 
of asthma.  The VA examiner concluded that it was at least as 
likely as not that the Veteran's asthma was related to 
service if he was truly exposed to tear gas for the extended 
period of time that he described, but that his asthma would 
not necessarily be attributable to service if he did not have 
the amount of tear gas exposure that he claimed.  Private 
medical treatment records from March 2002 through April 2002 
reveal the Veteran's complaints of dyspnea and shortness of 
breath and his self-reported history of exposure to tear gas 
in service.  The treatment records also reflect diagnoses of 
exertional dyspnea, moderate obstructive sleep apnea, and 
reactive airway dysfunction syndrome.  In addition, the 
Veteran submitted statements contending that he was exposed 
to tear gas and other chemicals during service.  

Since its September 2002 rating decision, the RO has received 
additional post-service treatment records, including VA 
treatment records from April 2000 through July 2004, private 
treatment records dated from March 1996 through January 2004, 
and copies of private treatment records previously of record 
at the time of the September 2002 decision.  In addition, a 
September 2005 VA pulmonary examination report is of record.  
The VA treatment records reflect continued diagnoses of and 
treatment for asthma, and note the Veteran's contentions that 
he was exposed to tear gas and other chemicals during 
service.  A January 2004 private treatment letter from A.W., 
D.O. reflects that the Veteran reported that he was exposed 
to tear gas in gas chambers during service without the use of 
a mask and that his current lung disorder is service related 
because "chemical exposure caused reactive airway disease is 
a well documented clinical condition . . . ."  Private 
treatment records from March 1996 through January 2004 
reflect diagnoses of and treatment for reactive airway 
disease.  A September 2005 VA examination report reflects the 
Veteran's continued complaints of asthma as a result of 
chemical and tear gas exposure during service.  After a 
thorough review of the Veteran's claims file, the examiner 
concluded that, if the Veteran had tear gas exposure during 
service in the amount that he described, he would be expected 
to have developed some reactive airways disease, but that it 
would be speculation to say that his current respiratory 
disorder is the result of tear gas exposure over 30 years 
ago, and that the Veteran's current respiratory disorder is 
multifactorial.

After a careful review of the evidence of record, the Board 
concludes that new and material evidence has not been 
received to reopen the Veteran's claim for service 
connection.  The evidence received since the September 2002 
rating decision does not show that the Veteran was exposed to 
tear gas or other chemicals during service, or that his 
respiratory disorder is otherwise related to service.  
Although the September 2005 VA examination report and the 
January 2004 private letter from A.W., D.O. indicate that the 
Veteran's current respiratory disorder is related to tear gas 
exposure during service, this evidence is premised on the 
unproven assumption that the Veteran was, in fact, exposed to 
tear gas during service.  Moreover, this evidence is 
cumulative and redundant of the evidence previously of 
record, as the July 2001 VA examiner also found that, if the 
Veteran was in fact exposed to tear gas during service as he 
alleged, that his respiratory disorder would be related to 
service.  Thus, although the additional medical evidence is 
new as it was not previously submitted, this evidence is not 
material, and it is cumulative and redundant of the evidence 
previously of record.  38 C.F.R. § 3.156(a).  

The Veteran has also submitted lay statements in support of 
his claim to reopen.  In essence, these statements indicate 
that the Veteran was exposed to chemicals, including tear 
gas, during service and that his current respiratory disorder 
is the result of such exposure.  However, these statements 
fail to reveal any new contentions, are redundant of the 
Veteran's prior allegations, and thus are not new evidence.  
Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  Thus, the 
statements are not material evidence since they do not raise 
a reasonable possibility of substantiating the claim.

The claim for service connection was denied in September 2001 
because the evidence of record did not demonstrate that the 
Veteran was exposed to tear gas or other chemicals during 
service, or that his respiratory disorder was otherwise 
related to service.  As the newly submitted evidence does not 
show that the Veteran was exposed to tear gas or other 
chemicals during service or that his current respiratory 
disorder is otherwise related to service, the evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim for entitlement to service connection 
for a respiratory disorder, to include as due to inservice 
chemical exposure, is not reopened.

As new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a respiratory 
disorder, to include as due to inservice chemical exposure, 
is not reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


